Citation Nr: 1022059	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-19 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for otitis media claimed as 
recurrent left ear infections.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1945.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the RO.  The RO, in pertinent part, denied claims of service 
connection for recurrent otitis media, tinnitus, and 
posttraumatic stress disorder (PTSD). 

The claims were previously before the Board in January 2009 
wherein the claim for tinnitus was granted.  The RO 
implemented the award in March 2009.  There no longer remains 
a claim in controversy.   

The Board denied the claim for PTSD in January 2009, and as 
such, the matter is no longer in appellate status.  The claim 
for recurrent otitis media was remanded for further 
development and adjudication.  It is now ready for appellate 
disposition.

The Veteran has requested to reopen the claim for PTSD.  See 
letter dated in April 2009.  The issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The competent medical evidence of record does not contain 
any currently diagnosed recurrent otitis media of the left 
ear, which was incurred during the Veteran's period of active 
military service.


CONCLUSION OF LAW

The Veteran does not have a disability manifested by otitis 
media or recurrent left ear infections due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in correspondence 
sent to the Veteran in November 2005 and March 2009.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  Notice 
pursuant to the Dingess decision was sent in March 2006.  

Although the November 2005 letter, sent prior to initial 
adjudication of the Veteran's claim, contained notice 
regarding evidence necessary to support a secondary service 
connection claim as opposed to direct causation, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in March 2009.  This notice was sent pursuant 
to the January 2009 Board Remand.  
The Veteran was provided with an opportunity to respond with 
additional argument and evidence and the claim was 
readjudicated in an April 2010 supplemental statement of the 
case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's DD-214, post-service private treatment records, and 
reports of VA examination.  The Veteran has not identified 
any other evidence which has not been obtained.

The Board notes that the Veteran's service treatment records 
are not on file and were apparently destroyed in a fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973.  The Veteran was notified of the 
unavailability of his service treatment records in November 
2005.  

The National Archives and Records Administration (NARA) 
indicated that a search of records from the Surgeon General's 
Office also resulted in a negative response.  Any further 
efforts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2).
In the March 2009 VCAA letter, the Veteran was asked to 
complete VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for the private provider who 
treated him for his left ear.  

The Veteran indicated in April 2010 that he had no additional 
physical evidence to submit in support of his claim.  He did 
not return the completed form.  The Court has held that the 
duty to assist is by no means a one-way street, and a 
Veteran's obligation to provide certain facts, in this case 
by submission of a completed consent form, is not an 
impossible or onerous task. See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Any further attempts to obtain these 
records would be futile.  38 C.F.R. § 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such defect is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

At the outset, the Veteran's service treatment records are 
not on file and were apparently destroyed in a fire at the 
NPRC in St. Louis, Missouri, in 1973.  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran contends that he is entitled to otitis media of 
the left ear, claimed as recurrent ear infections.  
Specifically, he maintains that he had an injury to his left 
ear in 1943, secondary to sand, in the external canal, and 
subsequently experienced recurrent infections of the left 
ear. 

When a Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a).

Having carefully reviewed all of the evidence of record in 
light of the Veteran's contentions and the applicable law, 
the Board finds that for the reasons set out below, service 
connection is not warranted.  As noted above, the Veteran's 
service treatment records have been destroyed.  

In the instant case, the Veteran's DD-214 shows he 
participated in ground combat in Normandy, Northern France 
and the Rhineland.  As he engaged in combat with the enemy, 
VA must accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardship of such service, notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service.  38 U.S.C.A. § 1154(b).

While the Veteran's allegations are consistent with the 
circumstances of his service, and he submitted a buddy 
statement in support of his claim, the fact remains there is 
no evidence that the Veteran was treated for recurrent left 
ear infections since his discharge from service.  

The private medical records simply note a past medical 
history, reported by the Veteran, of recurrent otitis 
externa, with no objective findings of such.  A September 
2005 entry merely indicated the Veteran had intermittent left 
ear pain, but tympanic membranes were clear.  

Moreover, upon the most recent VA examination in May 2009, 
the examiner found no objective evidence of left otitis 
media.  Tympanic membranes were visible.  Mastoids were 
normal and there were no conditions secondary to ear disease.  
There was also no active ear disease present, to include 
infections of the middle or inner ear.  There was no 
suppuration, effusion, or aural polyps present.  

The examiner noted the Veteran only had an accumulation of 
cerumen that was removed by him with a syringe.  The examiner 
concluded there was no history of continuous treatment for a 
left otitis media in the claims folder.

The clinical evidence of record does not contain any evidence 
of continuous treatment for recurrent left ear infections as 
claimed by the Veteran, or left otitis media.  In addition, 
the record does not support a finding of any current 
diagnosis of such.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently 
has the disability for which benefits are being claimed.  
Such is not the case in the instant matter with regard to the 
claim for otitis media.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board is cognizant that the Veteran maintains that he has 
had recurrent left ear infections since service, and that the 
Veteran is competent to report his symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
While the Veteran's in-service accounts are deemed credible, 
recurrent left ear infections and otitis media have not been 
objectively demonstrated in the record.  

Though the Veteran contends that he has recurrent left ear 
infections that are related to his military service, there is 
simply no medical evidence on file supporting the Veteran's 
assertion, and his statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion as only 
those medically trained are competent to diagnose a condition 
and identify likely etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   



ORDER

Service connection for otitis media, claimed as recurrent 
left ear infections, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs


